DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites, in line 7,  “(x1, x2, …, xn , y) represents the i-th user characteristic data sample in the user characteristic data sample set, n represents the number of characteristic data in the use characteristic data,”  However, “y” is undefined. 
	Both claims 8 and 13 recite similar language and are rejected for the same reason. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turgeman et al. (US 2018/0349583 A1) hereinafter “Turgeman”. 
Regarding claim 1:
Turgeman discloses a method for gender recognition of a user by a sever, the method comprising: 
receiving, from a mobile terminal, user characteristic data indicative of usage of the mobile terminal by a user (Para. [0027]-[0029], [0198], [0263], system 200 monitoring and collecting user interactions with a mobile computing device), 
determining, from a predetermined set of user characteristic data samples, at least one user characteristic data sample matching the user characteristic data (Para. [0029], [0046], [0096], [0263], matching user-specific features from user interactions and previously-captured user-specific features);
obtaining at least one reference gender corresponding to the at least one user characteristic data sample by querying a preset correspondence between user characteristic data samples and reference genders (Para. [0096], [0263], [0274], statistics of time-gaps between key-down and key-up events for male and female), and determining gender of the user according to the at least one reference gender (Para. [0096], [0263], [0274], determining the gender based on that females typically have a shorter time-gap between key-down and key-up events than males) and sending the gender determined to the mobile terminal (Para. [0096], the determined gender may be used by a fraud detection module in combination with other parameters).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman.
Regarding claims 2, 7, and 12:
Turgeman further discloses the user characteristic data comprises a plurality of characteristic data (Para. [0028]).
Turgeman does not disclose normalizing each characteristic data in the user characteristic data and the predetermined set of user characteristic data samples. 
Examiner submits that the technique of normalizing characteristic data is well known in the art. It would have been obvious to one ordinary skilled in the art before the effectivie filing date of the invention to include the feature of normalizing each characteristic data in the user characteristic data and the predetermined set of user characteristic data samples in the system of Turgeman in order to arrange and compare collected user interactions data efficiently in a database.
Regarding claim 6:
Turgeman discloses all of the features of claim 6 in the rejection of the method of claim 1, except for a server comprising at least one processor; and a non-transitory computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to perform a method.
	Examiner submits that the technique of implementing a computer method using a combination of a processor and non-transitory computer readable storage storing software instructions is well known in the art. It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system of Turgeman to include a server comprising at least one processor, and a non-transitory computer readable storage coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to perform the method in order to enhance adaptability and scalability of the system. 
Regarding claim 11:
Turgeman discloses all of the features of claim 11 in the rejection of the method of claim 1, except for a non-transitory computer readable storage medium storing a computer program which, when executed by a processor, causes the processor to perform a method.
	Examiner submits that the technique of implementing a computer method using a combination of a processor and non-transitory computer readable storage storing software instructions is well known in the art.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system of Turgeman to include a non-transitory computer readable storage medium storing a computer program which, when executed by a processor, causes the processor to perform the method, in order to enhance adaptability and scalability of the system. 

Claims, 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Zhang et al. (US 2017/0032180 A1) hereinafter “Zhang”.
Regarding claims 4, 9, and 14:
Turgeman does not disclose determining the gender of the user according to the at least one reference gender comprises: determining a reference gender with a larger proportion among the at least one reference gender as the gender of the user.
Zhang teaches determining a reference gender with a larger proportion among at least one reference gender as the gender of the user (Para. [0051]-[0052]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system of Turgeman in light of the teaching by Zhang include the feature of determining a reference gender with a larger proportion among the at least one reference gender as the gender of the user in order to determine the gender of a user when more than one possible genders are available.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Castaneda (US 2007/0016626 A1), hereinafter “Castaneda”.
	Regarding claims 5, 10, and 15:
	Turgeman does not disclose obtaining, from a database, update information of user characteristic data of a plurality of mobile terminals; and selecting a plurality of user characteristic data each having an update time within a preset period of time to form the set of user characteristic data samples.
	Examiner submits that a node collects update information of a plurality of other nodes is well known in the art.  
	Further, Zhang teaches selecting only update data having an update time within a preset period of time (Para. [0018]).
	It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system of Turgeman based on the teaching by Castaneda to include the features of obtaining, from a database, update information of user characteristic data of a plurality of mobile terminals, and selecting a plurality of user characteristic data each having an update time within a preset period of time to form the set of user characteristic data samples, because it would improve the accuracy of the gender estimation process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465